DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-9 and drawn to “A method for gear cutting a workpiece”) and of Species i (the species of Figures 2 and 4) in the reply filed on 1/11/2021 is acknowledged.  The traversal is on the following ground(s).
Turning first to the restriction between Inventions I and II, Applicant notes that amended claim 10 now depends from claim 1. As such, with claims 10, 11, and 16 also method claims and depending from claim 1, Applicant considers the restriction between at least Inventions I and II moot.

	Applicant’s argument has been considered.  In light of the amendments to claim 10, Examiner agrees with Applicant that the restriction between Inventions I and II is moot.  Due to the manner in which claim 10 was amended by Applicant, claims 10, 11, and 16 now correspond to Invention I.  Thus, in light of the amendments filed on 1/11/2021, Invention I now corresponds to claims 1-11 and 16, and is drawn to “A method for gear cutting a workpiece”.  Examiner notes that previously set forth Invention II, which had been drawn to “A method for rough gear cutting a workpiece…” is no longer being set forth by Applicant.    
The traversal is also on the following ground(s).
With respect to Invention III, claim 12 has been amended to recite that the machine carries out the method of claim 1. As such, Applicant believes the restriction of claims 12-15 should be withdrawn for this reason.

Additionally, on page 3 of the Office action, reasons are presented in support of the restriction between Inventions I/II and III, citing MPEP § 806.05(e). Applicant respectfully disagrees with the reasons as it has not been properly established under the cited code. For example, in view of the amendments to claims 10 and 12, and due to an 

	Applicant’s argument has been considered, but is not persuasive.  First, by amending claim 12 such that lines 5-6 thereof recite, “a control unit including a controller, memory and programs for automatically carrying out the method of claim 1 on the gear cutting machine,” Applicant is merely setting forth an intended use limitation of the control unit.  That is to say that in amended claim 12, Applicant did not positively recite the control unit including the controller, memory and programs automatically carrying out the method of claim 1.  Thus, while the apparatus (the gear cutting machine of claim 12) can practice the method of claim 1, noting that “automatically carrying out the method of claim 1” is the intended use of the control unit of the apparatus, Applicant did not present language in the amended claim set that would preclude the apparatus from being used, for example, to practice another and material different process.  Therefore, the apparatus may indeed be used to practice another and material different process, such as a process in which the workpiece is positioned about its axis of rotation and the tool is positioned along each of a first linear axis and a second linear axis, for example, so as to produce the tangential alignment of the circular cylindrical shell surface relative to the target contour.  (Please note that this is the same basis for restriction that was presented by Examiner in the Restriction Requirement mailed on 11/9/2020).  
	The traversal is also on the following ground(s).
Applicant elects the species of Figs. 2 and 4, with traverse. The restriction errs for the reasons described below.

Claims 1-8, 10-14, and 16 read on the elected species. As this is a species restriction, Applicant reserves the right to rejoin the restricted species upon allowance of the generic claim. Applicant believes at least claim 1 is generic.

Turning next to the restriction between species, on pages 5-6 of the Office action, the following reasons are presented in support of the restriction:


11.    In addition, these species are not obvious variants of each other based on the current record.

Applicant respectfully disagrees as the restriction has not been properly established under MPEP §§ 803/806.04(f). For example, the Office has failed to identify any mutually exclusive features; rather, Applicant submits that the species of Figs. 3 and 5 adds an additional tool holder. Applicant does not believe that the species are obvious variants, but the restriction is improper for at least the above reasons.

	Applicant’s argument has been considered but is not persuasive.  This is because by identifying Species i as the species of Figures 2 and 4 and by identifying Species ii as the species of Figures 3 and 5, mutually exclusive characteristics were identified by Examiner with respect to the figures.  Like Applicant identified in the above argument, Species ii, which is the species of Figures 3 and 5, has a second tool holder (20'), and as can be seen in Figures 3 and 5, this second tool holder (20') holds therein a second tool (21').  This second tool holder (20') and second tool (21') are mutually exclusive characteristics of Species ii.  Also, in contrast to Applicant’s assertion, Species i and Species ii are not obvious variants, and as such, Species i and Species ii would require a different field of search, e.g. searching different classes/subclasses, and/or electronic sources, and employing different search strategies.  
Based on the foregoing, the requirement is still deemed proper and is therefore made FINAL.
Please note that in the Response to Election/Restriction, Applicant incorrectly identified elected Species i as reading on claims 1-8, 10-14, and 16.  This is because with respect to claims 10, 11, and 16, they correspond to non-elected Species ii but not to elected Species i.  This will now be explained.  Examiner directs attention to claim 10, specifically to the limitation of claim 10 corresponding to, “producing in at least one first machining stroke, a 
[0145] In the exemplary embodiment shown in FIG. 5 for a method according to the second aspect tools 21 and 21′ with a circular cylindrical shell surface are used. In particular, these are end mills.

[0146] In a first machining step (a) a milling cutter 21 having a larger diameter is used to generate a radially aligned groove along the tooth gap. The first groove possibly has a depth of at least 0.3 times the tool diameter. In a second machining step (b) a tool 21′ of smaller diameter is used, which dips deeper into the tooth gap and likewise generates a radially aligned groove along the tooth gap. This second milling cutter 21′ then in two steps (c) and (d) is tilted relative to the alignment of the radial grooves in the direction of the left and right flank, so that the shell surface of the milling cutter, which is in engagement with the tooth flank, each is aligned tangentially to the target contour. For the tangential strokes, the inclination of the tool lies in the order of magnitude of the pressure angle of the toothing.

	As can be seen above, Applicant discloses that “in the exemplary embodiment shown in FIG. 5 for a method according to the second aspect tools 21 and 21′ with a circular cylindrical shell surface are used,” and “in a first machining step (a) a milling cutter 21 having a larger diameter is used to generate a radially aligned groove along the tooth gap.”  Turning back to 
the limitation of claim 10 that sets forth, “producing in at least one first machining stroke, a groove which is aligned radially,” it apparent based on the disclosure of paragraph [0145] and the disclosure of paragraph [0146] that a produced/generated groove which is radially aligned corresponds Figure 5 and is thus directed to non-elected Species ii.  (It's reiterated that Species ii is the species of Figures 3 and 5).  Moreover, upon review of the specification, it is noted that there is no disclosure for producing/generating a groove which is radially aligned with respect to elected Species i.  Thus, claim 10 is not generic, and is specific to non-elected Species ii.  
	As to claims 11 and 16, it is noted that each is dependent upon claim 10, and thus functions to further limit claim 10, which is specific to non-elected Species ii.  For at least this not read on elected Species i like Applicant advises in the Response to Election/Restriction filed on 1/11/2021.  
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/11/2021.

Claim Objections
Claim 3 is objected to because of the following informalities:  On line 2 of the claim, “tangential” should be inserted before “alignment”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  On line 10 of the claim, “the two areas” should be changed to “the [[two]] first and second areas”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 1-2 of claim 2 state, “guiding at least one machining stroke the tool for machining a tooth flank of the workpiece along the tooth flank in the workpiece width direction.”  This limitation is viewed to be vague and indefinite, because it is incomplete.  This is because there appears to be either a word or a phrase missing between “guiding at least one machining stroke” and “the tool for machining a tooth flank of the workpiece along the tooth flank in the workpiece width direction.”  
Claim 2 recites, “a tooth flank” in line 2.  It is unclear as set forth in the claim (via the use of the indefinite article “a”) as to whether “[a] tooth flank” is intended to be the same “tooth flank” previously recited in claim 1, line 5, or whether “[a] tooth flank” in claim 2 is intended to refer to a different tooth flank.  If, as it appears, they are intended to refer to the same tooth flank, Examiner suggests changing “[a] tooth flank…” in claim 2 to “[the] tooth flank...” for clarity.
Claim 2 recites the limitation “the workpiece width direction” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 2 recites the limitation “the tooth profile” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 2 recites the limitation “the height direction” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  
Line 5 of claim 2 states, “the machining strokes.”  This limitation is viewed to be vague and indefinite, because it is unclear as to which particular machining strokes of “the plurality of machining strokes” of claim 2, line 4 that “the machining strokes” are intended to reference.  
Lines 1-3 of claim 3 state, “keeping the alignment of the tool unchanged during the gear cutting operation and/or for several machining strokes.”  This limitation is viewed to be vague and indefinite, because it is unclear as to what Applicant is exactly saying in this limitation.  What does it mean, for example, to keep the alignment of tool unchanged during the gear cutting operation and/or for several machining strokes?  Are these “several machining strokes” not a part of the gear cutting operation?  In the context of the invention, for example, how can the alignment of tool be unchanged during the gear cutting operation and for several machining strokes?  Wouldn’t all of the machining strokes be during the gear cutting operation?
The term "several machining strokes" in claim 3 is a relative term which renders the claim indefinite.  The term "several machining strokes" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  That is to say, how many machining strokes constitute “several machining strokes?”
Claim 3 recites the limitation “the final finishing of the workpiece” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  
Lines 1-4 of claim 4 state, “producing the tooth flank of an involute toothing using a traversing movement of the tool along the first linear axis and a rotary movement of the workpiece about its axis of rotation are in a linear relationship to each other.”  This limitation is viewed to be vague and indefinite, because there appears to be a word or phrase missing.  First, it is noted that Applicant initial recites, “producing the tooth flank of an involute toothing using a 
Claim 4 recites the limitation “the roll-out” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 4 recites the limitation “the base circle” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  
Lines 1-2 of claim 6 state, “the tool holder is traversable via a second linear axis perpendicular to the axis of rotation of the workpiece holder.”  This limitation is viewed to be vague and indefinite, because it is unclear as to what exactly is meant by “the tool holder is traversable via a second linear axis.”  Is the tool holder traversable along the second linear axis perpendicular to the axis of rotation of the workpiece holder, for example?
Lines 6-7 of claim 6 state, “the tool holder is traversable via a third linear axis parallel to the axis of rotation of the workpiece holder.”  This limitation is viewed to be vague and indefinite, because it is unclear as to what exactly is meant by “the tool holder is traversable via a third linear axis.”  Is the tool holder traversable along the third linear axis parallel to the axis of rotation of the workpiece holder, for example?
Claim 6 recites the limitation “the workpiece width direction” in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  
Lines 7-8 of claim 6 state, “in at least one machining stroke in the workpiece width direction the tool is guided along the tooth flank via the third linear axis.”  This limitation is 
Lines 1-4 of claim 7 state, “machining a left tooth flank of the workpiece using a tool arranging along the first linear axis in a first area of linear positions, and machining a right tooth flank of the workpiece using a tool arranged along the first linear axis in a second area of linear positions.”  This limitation is viewed to be vague and indefinite, because it is unclear if the tool for machining the left flank of the workpiece and the tool for machining the right flank of the workpiece are one and the same.  Moreover, it is unclear if either or both of the tool for machining the left flank of the workpiece and the tool for machining the right flank of the workpiece are the same as the “tool with a circular cylindrical shell surface” previously set forth in claim 1, line 4.  
Claim 8 recites the limitation “the left and right tooth flank of the workpiece” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeller (U.S. PG Publication No. 2016/0089737 A1).
Claim 1:  Figure 1 of Zeller shows a machine tool (1) in the form of a gear cutting machine, said machine tool (1) having a workpiece holder (55) that is drivable about an axis of rotation (C1) 
	Regarding the method, it comprises gear cutting the workpiece using a tool (35) having a circular cylindrical shell surface.  In executing the method it is noted that the tool (35) cuts the workpiece (10) via chamfering.  Examiner now directs attention to Figure 4.  As can be seen therein, the circular cylindrical shell surface of the tool (35) is guided along a tooth flank of the workpiece (10) tangentially to the target contour to be produced.  Please note that Figure 4 shows the shell surface of the tool (35) as having already been guided along one tooth flank of a tooth  of the workpiece (10) (tangentially to the target contour to be produced), and further shows the shell surface being guided (tangentially to the target contour to be produced) from a top land of the tooth to the other tooth flank of said tooth.
	Lastly, the method comprises positioning the tool (35) along a first linear axis (X3) and positioning the workpiece about its axis of rotation (C1) to produce the tangential alignment of the shell surface of the tool (35) relative to the target contour.  Note that the first linear axis (X3) corresponds to linear movement of a delivery slide (32) along said first linear axis (X3), wherein said tool holder (36), tool (35), and chamfering spindle (34) are part of a chamfering and deburring apparatus (30) attached to said delivery slide (32).  As can be seen between Figure 3D and Figure 3E, when the delivery slide (32) is actuated, the tool (35) is moved linearly along the first linear axis (X3).  Please note that Zeller specifically advises that the tool (35) follows a given tooth edge contour such that it (35) is moved along the first linear axis (X3) while the workpiece (10) rotates about its axis of rotation (C1) [paragraph 0048].  

Claim 2:  According to Zeller, the tool (35) follows a given tooth edge contour such that it (35) is moved along the first linear axis (X3) radially in the direction of the tooth height while the workpiece (10) rotates about its axis of rotation (C1) [paragraph 0048].  Next, it is noted that each tooth flank of the workpiece (10) is machined during a respective machining stroke.  Please note that these respective machining strokes alternate such that one machining stroke is radially in the direction of the tooth height (along the first linear axis X3) toward the axis of rotation (C1) of the workpiece (10), and the next machining stroke is radially in the direction of the tooth height (along the first linear axis X3) away from the axis of rotation (C1) of the workpiece (10).  Due to the alternating nature of these plurality of machining strokes, which are provided for by moving the tool (35) along the first linear axis (X3) while the workpiece (10) rotates about its axis of rotation (C1), the beginning points for two consecutive machining strokes of the plurality of machining strokes are offset from one another in the direction of the tooth height of the tooth flanks.  As such, Zeller provides disclosure upon the machining of the tooth profile of the workpiece (10) being effected in a plurality of machining strokes that are offset from each other in the height direction of the tooth flank, wherein the offset of the plurality of machining strokes among each other is achieved by a correspondingly changed position of the tool (35) along the first linear axis (35) and a correspondingly changed angle of rotation of the workpiece (10) about its axis of rotation (C1).  
	Zeller further comprises guiding at least one machining stroke of the tool (35) along the tooth flank in the workpiece width direction, the workpiece width direction corresponding to the direction in which the workpiece (10) extends in the vertical direction (Z1) (see each of Figures 1 and 4).  (For the sake of clarity it is noted that the thickness of the workpiece (10) extends in the vertical direction (Z1)/workpiece width direction when it (10) is clamped in the 55).  Note that guiding at least one machining stroke of the tool (35) along the tooth flank in the workpiece width direction takes place when end faces in the region of the gear teeth are formed as shown in Figures 5B to 5E, and a controlled vertical movement needs to be additionally carried out in the vertical direction (Z1)/workpiece width direction [paragraph 0048]. 

Claim 3:  At the very least, claim 3 is satisfied because the alignment of the tool is unchanged during gear cutting for several machining strokes, and because, when aligned as in Figure 4, the axis of rotation (C5) of the tool is perpendicular to the first linear axis (X3).  

Claim 4:  According to Zeller, the disclosed method can be used with involute gear teeth [paragraph 0022].  Based on the foregoing, when the method is used with involute gear teeth, the method further comprises “producing the tooth flank of an involute toothing,” that is to say producing a finished tool flank that is deburred and chamfered, using a traversing movement of the tool (35) and a rotary movement of the workpiece (10) about its axis of rotation (C1).  (Examiner reiterates that the tool (35) follows a given tooth edge contour such that it is moved along the first linear axis (X3) while the workpiece (10) rotates about its axis of rotation (C1) [paragraph 0048]).  Also, as broadly claimed, the traversing and rotary movements are in a “linear relationship to each other.”  This is because rotary movement of the workpiece (10) occurs with respect to the axis of rotation (C1) thereof, and the tool (35) is moved linearly toward and away from said axis of rotation (C1) over the course of traversing movements, said traversing movements being a plurality of machining strokes.  

Claim 5:  Zeller discloses the method being able to be used for chamfering and deburring large gear tooth [paragraph 0013].  Note that Zeller advises that large gear teeth correspond to a 

Claim 6:  At the very least, claim 6 is satisfied because during the gear cutting operation, the axis of rotation (C1) of the workpiece is aligned parallel to a second linear axis (Z1).  This is evident in at least Figure 1.  

Claim 7:  The method of Zeller further comprises machining a left flank of the workpiece (10) using the tool (35) arranged on the first linear axis (X3) in a first area of linear positions, the first area of linear positions being disposed adjacent the bottom land between gear teeth.  This is evident in Figure 5 of Zeller, noting that the left flank of the gear tooth that the tool (35) is currently machining has already been deburred and chamfered, and in order to have deburred and chamfered the left flank, the tool (35) would have had to have been moved from the first area of linear positions adjacent the bottom land and away from the axis of rotation (C1) of the workpiece (10) along the first linear axis (X3).  
Zeller’s method further comprises machining a right flank of the workpiece (10) using the tool (35) arranged on the first linear axis (X3) in a second area of linear positions, the second area of linear positions being disposed adjacent the top land of a given gear tooth.  Figure 4 shows the tool (35) as being disposed in the second area of linear positions, and by being disposed in this second area of linear positions, deburring and chamfering of the right flank of the gear tooth that that tool (35) is currently machining can occur.  
Lastly, as broadly claimed, noting that claim 7 does not limit as to how or in what way the first and second areas extend in their expansion, the first and second areas of linear positions of Zeller may be laid out so as to extend in a manner such that there is up to 50% overlap with their 

    PNG
    media_image1.png
    782
    782
    media_image1.png
    Greyscale


Claim 8:  During the gear cutting operation, the same tool (35) is used for machining left and right flanks of the workpiece (10).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098.  The examiner can normally be reached on Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL VITALE/Examiner, Art Unit 3722       

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722